Citation Nr: 0104435	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
metatarsalgia of the right foot.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty training from February 18, 
1980 to June 27, 1980.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
metatarsalgia of the right foot and assigned a 10 percent 
rating; and denied service connection for a low back 
disorder.  The veteran appealed the assignment of the 10 
percent rating and the denial of service connection for a low 
back disorder to the Board.  

In a September 1999 decision, the Board denied service 
connection for a low back disorder, and denied a rating in 
excess of 10 percent for metatarsalgia of the right foot.  
Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
the United States Court of Veterans Appeals).  In April 2000, 
the parties filed a motion for a joint remand requesting that 
the Board's September 1999 decision pertaining to the issue 
of entitlement to a rating in excess of 10 percent for 
metatarsalgia of the right foot be vacated and the case 
returned to the Board for consideration under newly 
established case law.  In addition, the veteran withdrew his 
appeal on the issue of entitlement to service connection for 
a low back disorder on a direct basis.  In an order signed 
that same month, the Court granted the motion, and the case 
was returned to the Board.  

The Board notes that, in the September 1999 decision, the 
Board had referred the issue of entitlement to service 
connection for a low back disorder, secondary to the service-
connected metatarsalgia of the right foot, to the RO for 
further development.  The RO still has not had the 
opportunity to address the issue and it is again referred to 
the RO for appropriate development in conjunction with this 
remand.  To the extent that the veteran may wish to continue 
to pursue the claim of entitlement to service connection for 
a low back disorder on a direct basis in light of the 
Veterans Claims Assistance Act of 2000, he should notify the 
RO.  

The veteran submitted evidence directly to the Board with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2000).  Nevertheless, the Board has found that a remand is 
required for other reasons.  


REMAND

Initially, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  Accordingly, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran was afforded VA orthopedic examinations in 
October 1996 and April 1997.  However, the examiners did not 
adequately evaluate the veteran's complaints of pain on use 
at either examination.  In this regard, the RO is reminded 
that functional loss due to pain under 38 C.F.R. § 4.40 
(2000) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2000) must be considered in rating the veteran's low 
back disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, another examination is necessary.  

Furthermore, the VA General Counsel has issued an opinion 
concluding that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
(DC) 5003 and 5257, and that evaluation of knee dysfunction 
under both of those codes does not amount to pyramiding under 
38 C.F.R. § 4.14, if there is evidence of additional 
disability.  VAOPGCPREC 23-97 (July 1, 1997). In a later 
opinion, the General Counsel indicated that a similar 
approach to other diagnostic codes, which do not involve 
limitation of motion, should be utilized. VAOPGCPREC 9-98 
(Aug. 14, 1998).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Since the veteran's claim 
for disability compensation has remained in appellate status 
since he filed an NOD as to the initial decision on his 
original claim for benefits, the Court's holding would be 
applicable to his case.  

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. §3.655 (2000).  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran, through his attorney, 
should be invited to submit medical 
evidence that the x-ray findings noted in 
October 1996 represent arthritis or any 
other medical evidence demonstrating that 
the veteran has arthritis of the right 
foot which is proximately due to or the 
result of or is being aggravated by 
service connected metatarsalgia of the 
right foot.

3.  The RO, through the veteran's 
attorney, should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
metatarsalgia of the right foot since 
April 1997.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.  

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records which are not 
already contained in the file must be 
associated with the claims folder.  

5.  If the VA is unable to obtain all 
relevant records, the veteran, through 
his attorney, should be notified of the 
records VA has been unable to obtain, the 
efforts taken by the Secretary to obtain 
those records, and any further action to 
be taken by VA with respect to the claim.  

6.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to determine the severity of his service-
connected metatarsalgia of the right 
foot.  The claims folder must be made 
available to the examiner for review 
before the examination.  A copy of this 
Remand decision must be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.

I.  The examiner should comment 
whether the disability associated 
with a diagnosis of metatarsalgia of 
the foot contemplates range of 
motion.  

II.  To the extent applicable, the 
examiner should provide the ranges 
of motion, in degrees, of the 
veteran's right foot.  

III.  The examiner should note all 
clinical manifestations associated 
with the veteran's metatarsalgia of 
the right foot, including any 
neurological deficits if present.  
All manifestations due to co-
existing and nonrelated disabilities 
should be dissociated, if feasible, 
from the service connected 
disability.  The examiner should 
also state whether the veteran's 
right foot exhibits degenerative 
joint disease or arthritis; and, if 
so, is it at least as likely as not 
than any arthritis is proximately 
due to or the result of or being 
aggravated by the service connected 
metatarsalgia.  (The italicized 
standard of proof should be used in 
formulating a response.)  If 
aggravated, the degree of 
aggravation should be quantified, if 
feasible.  In addition, the examiner 
should comment on whether the 
findings on x-ray of October 3, 1996 
to the effect that the veteran had 
"minimal spur formation at the 
dorsal aspect of the navicula" 
represents evidence of arthritis.  
If not, is this finding at least as 
likely as not attributable to the 
service connected disability?  If 
attributable to the service 
connected disability, the complaints 
and findings (and the severity 
thereof) related to the spur 
formation should be discussed.  

IV.  The examiner should indicate 
whether the veteran's right foot 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected metatarsalgia; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

V.  The examiner should express an 
opinion on whether pain attributable 
to the service connected 
metatarsalgia could significantly 
limit functional ability during 
flare-ups or when the veteran's 
right foot is used repeatedly over 
time?  This determination should, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

VI.  The examiner should be asked to 
state whether the disability 
associated with the veteran's 
metatarsalgia of the right foot 
would be considered moderate, 
moderately severe, or severe.  
He/she should also indicate whether 
no effective function remains of the 
foot other than that which would be 
equally well served by an amputation 
stump at the site of election below 
the knee with use of a suitable 
prosthetic appliance.  In making 
this determination, consideration 
must be given to the actual 
remaining function of the foot; that 
is, whether the acts of balance, 
propulsion, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis.  

7.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claim for entitlement to 
a rating in excess of 10 percent for 
metatarsalgia of the right foot, with 
full consideration of all applicable 
regulations and Court decisions, VA 
General Counsel opinions.  If the 
determination remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  If it is 
determined that the veteran has arthritis 
of the right foot but that it is not 
proximately due to or the result of or 
being aggravated by the service connected 
disability, the Supplemental Statement of 
the Case should address this matter.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


